                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,
                                             Case No. CR-11-55-GF-BMM
              Plaintiff,
                                                ORDER VACATING
 vs.                                          COMPETENCY HEARING
                                                  AND SETTING
 JAMES MICHAEL PARKER,                        REVOCATION HEARING

              Defendant.

       Defendant James Michael Parker, having filed an Unopposed Motion to Vacate

the Competency Hearing and Request to Set the Revocation Hearing, the Government

having no objection to this Motion, and good cause appearing;

       IT IS HEREBY ORDERED that the Competency Hearing presently set for

Thursday, November 8, 2018, at 8:30 a.m., is VACATED. IT IS FURTHER HEREBY

ORDERED that the Revocation Hearing is set for November 29, 2018 at 10:00 a.m.

       DATED this 5th day of November, 2018.




                                        1
